Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148376                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 148376
                                                                    COA: 315335
                                                                    Wayne CC: 09-003770-FC
  DOUGLAS C. JACKSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 4, 2013
  order of the Court of Appeals is considered, and it is DENIED. The defendant was not
  convicted of any crime in Wayne Circuit Court Docket No. 09–003770–FC. His
  convictions arise under Docket No. 09–003769–FC, and he was afforded appellate
  counsel for both of his appeals of right. We are not otherwise persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2014
           p0616
                                                                               Clerk